Case 4:14-cr-00044-MAC-KPJ Document 51 Filed 06/04/20 Page 1 of 3 PageID #: 199




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         §
                                                  §
 versus                                           §           CASE NO. 4:14-CR-44 (1)
                                                  §
 DENIS NOEL FLORES-HERNANDEZ                      §

                                MEMORANDUM AND ORDER

          Pending   before   the    court   is   Defendant     Denis    Noel    Flores-Hernandez’s

 (“Flores-Hernandez”) pro se Letter Motion (#48), wherein he requests this court reconsider its

 February 7, 2019, Order denying his motion to correct his judgment and sentence. In his first

 motion, Flores-Hernandez argued that he was improperly given a 16-level enhancement for his

 2004 Florida conviction for strong-arm robbery. To support his argument, Flores-Hernandez

 relied on the United States Supreme Court’s decision in Sessions v. Dimaya, 138 S.Ct. 1204, 1212

 (2018) (holding that the residual clause 18 U.S.C. §16(b)’s definition of “crime of violence” was

 unconstitutionally vague). In the February 7, 2019, Order, this court held that Flores-Hernandez’s

 argument was foreclosed by the United States Court of Appeals for the Fifth Circuit’s post-Dimaya

 decision in United States v. Godoy, 890 F.3d 531, 534 (5th Cir. 2018), as revised (June 25, 2018)

 (holding that the United States Sentencing Guidelines’ (“USSG”) incorporation of the residual

 clause in 18 U.S.C. §16(b)’s definition of “crime of violence” for purposes of non-binding

 sentencing recommendations is constitutionally permissible). This court further held that, even

 if the USSG’s reliance on the residual clause of §16(b) was constitutionally offensive, it would not

 have changed the outcome of Flores-Hernandez’s sentence because strong-arm robbery under

 Florida law meets the alternative definition of a crime of violence set forth in § 16(a). See 18

 U.S.C. § 16(a) (“The term ‘crime of violence’ means . . . an offense that has as an element the
Case 4:14-cr-00044-MAC-KPJ Document 51 Filed 06/04/20 Page 2 of 3 PageID #: 200



 use, attempted use, or threatened use of physical force against the person or property of

 another.”).

        In the instant motion, Flores-Hernandez avers that Dimaya applies to his case. He points

 out that he was convicted of violating 8 U.S.C. § 1326(b)(2), which requires that the Government

 prove that he committed a crime of violence prior to a previous removal from the United States.

 Flores-Hernandez properly argues that because § 1326(b)(2) increases the statutory maximum

 sentence that may be imposed on a defendant to 20 years, a § 1326(b)(2) conviction cannot rely

 on the residual clause in § 16(b). See United States v. Tzacir-Garcia, 928 F.3d 448, 450 (5th Cir.

 2019). While Flores-Hernandez is correct that his conviction cannot rest on the application of the

 residual clause in § 16(b), he is not entitled to the relief he seeks because robbery, under Florida

 law, is a crime of violence under § 16(a).

        As explained in the February 7, 2019, Order, under Florida law, robbery requires that the

 government prove, as an essential element of the offense, the use, attempted use, or threatened use

 of physical force against the person of another. See FLA. STAT. § 812.13 (“Robbery” means

 the taking of money or other property which may be the subject of larceny from the person or

 custody of another, with intent to either permanently or temporarily deprive the person or the

 owner of the money or other property, when in the course of the taking there is the use of force,

 violence, assault, or putting in fear.”); Stokeling v. United States, ___U.S.___, 139 S. Ct. 544,

 549 (2019) (“Robbery under Florida law corresponds to that level of force and therefore qualifies

 as a “violent felony” under ACCA’s elements clause.”).

        For the reasons set forth above in the Court’s prior Order dated February 7, 2019,

 Flores-Hernandez’s pro se Letter Motion (#48) is DENIED.


                                                  2
Case 4:14-cr-00044-MAC-KPJ Document 51 Filed 06/04/20 Page 3 of 3 PageID #: 201




        SIGNED at Beaumont, Texas, this 4th day of June, 2020.




                                       ________________________________________
                                                   MARCIA A. CRONE
                                            UNITED STATES DISTRICT JUDGE




                                           3
